OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed.
Whether the circumstances of a particular case rise to the level of reasonable suspicion is a mixed question of law and fact, beyond our review if the determination is supported by the record. Here record evidence supports the lower courts’ determination that the police lacked such suspicion (People v De Bour, 40 NY2d 210 [1976]).
The People’s other contentions lack merit.
Acting Chief Judge Ciparick and Judges Graffeo, Read, Smith, Pigott and Jones concur.
*903On review of submissions pursuant to section 500.11 of the Rules of the Court of Appeals (22 NYCRR 500.11), order affirmed in a memorandum.